41 F.3d 1506
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James ANDREWSON, III, Plaintiff-Appellant,v.LOCAL 400, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS;  FirstNational Supermarkets, Defendants-Appellees.
No. 94-3375.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1994.

Before:  BROWN, KENNEDY and SILER, Circuit Judges.

ORDER

1
James Andrewson, III, appeals a district court grant of summary judgment for defendants in this hybrid Sec. 301 action.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
As a preliminary matter, we must address the defendant company's motion to dismiss for failure to file an appropriate appendix.  Because plaintiff is proceeding pro se, we will suspend the appendix requirement in this case.  Fed.R.App.P. 2.  The motion to dismiss is denied.


3
Plaintiff filed his complaint in the district court by counsel alleging that he was unfairly fired from his job with the defendant employer First National SupermarketsS due to an absence from work attributable to a work-related injury.  Plaintiff also alleged that the defendant union unfairly declined to pursue arbitration in a resulting grievance.  Plaintiff sought declaratory and injunctive relief and money damages.


4
Following discovery, defendants moved for summary judgment, plaintiff responded in opposition, and the defendant union submitted a reply.  The matter was referred to the magistrate judge who recommended that defendants' motions for summary judgment be denied.  Defendants filed objections to the magistrate judge's recommendation, and plaintiff submitted a response.  The district court rejected the magistrate judge's recommendation and granted summary judgment for defendants.


5
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum of opinion and order filed March 4, 1994.  Essentially, there is no genuine issue of material fact remaining for trial with respect to whether the defendant union breached its duty of fair representation.  See Nida v. Plant Protection Ass'n, 7 F.3d 522, 526 (6th Cir.1993).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.